UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the Month of August 2013 Commission File No. 1-14742 JINPAN INTERNATIONAL LIMITED (Translation of Registrant’s Name into English) c/o Hainan Jinpan Electric Company, Ltd No. 168 Nanhai Avenue (Building No. 7), Haikou Free Trade Zone Haikou, Hainan, People’s Republic of China (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: x Form 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: o Yes x No If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Attached hereto as Exhibit 1 and incorporated by reference herein is the press release of the Registrant, dated August 2, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JINPAN INTERNATIONAL LIMITED (Registrant) By: /s/ Mark Du Name: Mark Du Title: Chief Financial Officer Dated: August 6, 2013 Exhibit No. Description 1 Press release dated August 2, 2013 Exhibit 1 Jinpan International Announces Participation at the 2013 Jefferies Global Industrials Conference CARLSTADT, N.J., Aug. 2, 2013 /PRNewswire/ Jinpan International Ltd. (Nasdaq: JST), a leading designer, manufacturer, and distributor of cast resin transformers, today announced that the Company will participate at the Jefferies Global Industrials Conference, to be held August 12-15, 2013 at the Grand Hyatt Hotel in New York City. Jinpan's presentation is scheduled for Thursday, August 15th from 8:30 a.m. ET to 9:00 a.m. ET. Management is also available to meet with investors during the conference. Investors interested in meeting with the Company should contact their Jefferies institutional sales representative. About Jinpan International Ltd Jinpan International Ltd. (NASDAQ: JST) designs, manufactures, and markets equipment for the distribution of electricity, including cast resin transformers, VPI transformers and reactors, switchgears, and unit substations. Jinpan's cast resin transformers allow high voltage transmissions of electricity to be distributed to various locations in lower, more usable voltages. Its principal executive offices are located in Haikou, Hainan, China and its United States office is based in Carlstadt, New Jersey. SOURCE Jinpan International Ltd. CONTACT: Mark Du, Jinpan International Ltd., Chief Financial Officer, (201) 460-8778; Mark Tobin, Tobin Tao & Company, Inc., (949) 870-9778, jinpan@tobintao.com
